Citation Nr: 1230732	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-22 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to December 1951 and was a member of the Marine Corp Reserves prior to his period of active duty for over three years.  Subsequent to his active duty, he was a member of the United States Air Force Reserves from October 1955 to January 1986, the Army National Guard from January 1986 to November 1989 and the Army Reserves until April 1991 with periods of Active Duty for Training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The RO also denied the issues on appeal in an unappealed March 2008 rating decision.  However, additional service personnel records pertinent to the claim were associated with the claims file in October 2008.  These were in existence at the time of the March 2008 decision.  If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  Given the new service records, the claim must be reconsidered without regard to the previous denial.  38 C.F.R. § 3.156(c).  

In April 2010, the Veteran requested an RO hearing.  However, he withdrew this request in June 2010.  The Veteran testified at a Board hearing before the undersigned at the RO in May 2012.  A hearing transcript has been associated with the claims file.  

The issues of service connection for left knee and leg disabilities, right eye disability, varicose veins and major depressive disorder were also on appeal.  However, in a September 2010 statement, the Veteran withdrew his appeal of these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204 (2011).

In a May 2012 statement, the Veteran's representative raised the claim of entitlement to service connection for Traumatic Brain Injury.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifested during service. 

2.  The Veteran's tinnitus manifested during service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose duties to provide notice and assistance to claimants in order to assist them in substantiating their claims.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Inasmuch as this decision grants the Veteran's claim, no further notice or assistance is required to assist the Veteran in substantiating his claim.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  High frequency sensorineural hearing loss is considered an organic disease of the nervous system and, therefore, it is a presumptive disability.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Service personnel records during the Veteran's period of active duty service show that the Veteran's military occupational specialty was light weapons infantryman and he was assigned to a tank section.  Nevertheless, service treatment records during this period are silent with respect to any complaints or findings of hearing loss.  A December 1951 service examination prior to discharge showed that whisper voice testing results were 15/15 in both ears. 

The Veteran primarily asserts that his hearing loss and tinnitus are due to noise exposure from working on the flight line during his service in the Air Force Reserves.  He asserts that he was not provided adequate hearing protection.  Service personnel records show that during his time in the Air Force Reserves, the Veteran was an air transportation supervisor as well as an air freight supervisor with numerous periods of ACDUTRA.  

A January 1986 service enlistment examination for the Army National Guard showed that the Veteran's pure tone thresholds in the right ear at 6000 HERTZ and in the left ear at 4000 HERTZ were 35 decibels, which appears to be indicative of some hearing abnormality.  Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).  However, in his contemporaneous medical history, the Veteran expressly denied any hearing loss.  

A September 2005 VA treatment record shows that the Veteran reported a long history of noise exposure from loading aircraft for the Air Force.  He complained of an increase in the intensity and frequency of his tinnitus.  He also suspected a decrease in his hearing since last tested in 1988.  The audiological evaluation revealed pure tone thresholds, in decibels as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
15
20
20
40
45
LEFT
20
15
20
40
55

Speech recognition was 96 percent in the right ear and 92 percent in the left ear.  The impression was mild to moderate bilateral high frequency notched sensorineural hearing loss.  The examiner opined that configuration of the hearing loss suggested acoustic trauma, consistent with reported service-related noise exposure.  

A follow up March 2006 VA treatment record gave an impression of tinnitus and noted that audiometric testing showed hearing loss consistent with noise damage.  A June 2006 audiological evaluation noted that the Veteran complained of persistent tinnitus for approximately 30 years and attributed the onset of tinnitus to service-related noise exposure.  There were no significant changes in the Veteran's hearing compared with September 2005 assessment. 

The Veteran was afforded a VA examination in December 2006.  The claims file was reviewed.  The examiner noted that the December 1951 service examination showed that hearing was within normal limits, but that the whispered voice test was not sensitive to high frequency or asymmetrical hearing loss and therefore such losses could not be ruled out.  The examiner also observed the findings in the VA treatment records.  

The Veteran complained of hearing difficulty and constant bilateral tinnitus first noted while in service in 1970.  He attributed the onset of these problems to excessive exposure to aircraft noise while working on the flight line.  

The audiological evaluation revealed pure tone thresholds, in decibels as follows:



HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
10
35
45
LEFT
20
15
30
40
60

Speech recognition was 98 percent in the right ear and 96 percent in the left ear.  The impression was bilateral high frequency sensorineural hearing loss, greater in the left ear.  There was also constant bilateral "ringing" tinnitus that was said to interfere with hearing.  

The examiner opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus were caused by military noise exposure.  The examiner concluded that given that the Veteran worked on the flight line throughout his military career and was exposed to excessive aircraft noise, and given that the first hearing and tinnitus difficulties were noted while in service in 1970 as well as given that there was a high frequency drop noted in 1988 right after discharge, it was believed to be at least as likely as not that the onset of hearing loss and tinnitus were associated with acoustic trauma in service.      

The RO requested an addendum to the opinion as the rationale for the examiner's opinion was based on the mistaken fact that the Veteran had active duty service until 1988, when in fact he was in the Reserves and only had active duty service in 1951.  

An addendum was done by a different VA examiner in March 2008.  This examiner observed that the Veteran worked as a Corrections Officer for 28 years prior to retiring in 1988.  The use of firearms during practice could account for acoustic trauma.  Given this corrected information, it was not likely that the Veteran's hearing loss and tinnitus were due to military service that only lasted for nine months.  The examiner continued that by the Veteran's own admission, the onset of tinnitus was in 1970, approximately 20 years after leaving active military service.  It was more likely than not that the Veteran's hearing loss and tinnitus were related to occupational exposure while working in Corrections for 28 years.  

In support of his claim, the Veteran submitted a June 2008 opinion from a private physician specializing in hearing disorders, who suspected hearing loss was consistent with noise abuse damage possible from time in Air Force.  The examiner believed that a portion of the Veteran's hearing loss was service-connected.  

The Veteran submitted another opinion from a private physician specializing in otology, neurotology, and skull base surgery, dated in August 2010.  The physician reported that the Veteran had 40 years of military service with significant noise exposure.  The physician believed that "clearly a heavy component of [the Veteran's] hearing loss was military related."  However, it is unclear from these opinions whether they distinguished the Veteran's active duty service from his Reserve service.  

The claims file also contains a January 2010 statement from a fellow member of the Air Force Reserves.  He indicated that he was in the Veteran's section and their duties included loading and unloading aircrafts during ACDUTRA.  He also asserted that they were not provided adequate hearing protection.  

At the May 2012 Board hearing, the Veteran reiterated his assertion that his hearing loss was due to working on the flight line while in the Air Force Reserves without adequate hearing protection.  He also stated that in contrast to the VA examiner's statement in the March 2008 addendum, he was not exposed to noise exposure, including gunfire, as a civilian corrections officer.  He reported that during the course of his duties, he spent most of his time in the courts.

Analysis

The medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for current hearing loss in both ears.  Moreover, the Board finds that Veteran's statements that he was exposed to loud noise while working on the flight line as a member of the Air Force Reserves during periods of ACDUTRA are credible and supported by the Veteran's service personnel records.  As such they are consistent with the circumstances of his service and establish an in-service injury.  38 U.S.C.A. § 1154(a).

Significantly, two private examiners and the December 2006 VA examiner attributed the Veteran's hearing loss to the Veteran's noise exposure on the flight line.  The only medical evidence to contradict these opinions is the March 2008 VA addendum that indicated that the Veteran's hearing loss was more likely due to his firing guns as a corrections officer.  

None of these opinions considered a complete and accurate history.  The December 2006 examiner did not understand that the Veteran's periods of service after 1951, were not active duty.  The private physicians did not consider the possibility of noise exposure in the Veteran's civilian employment.  The March 2008 examiner did not consider whether the current hearing loss could be related to noise exposure during ACDUTRA or INACDUTRA.  

The Board finds it significant that the January 1986 induction examination for the Army National Guard, which was done shortly after the Veteran's retirement from the Air Force Reserves, noted hearing abnormalities in both ears.  The opinion attributing the Veteran's hearing loss to civilian employment seems to be speculative and as just noted, does not consider the ACDUTRA or INACDUTRA exposures.  The evidence of extensive noise exposure during such periods and the Veteran's testimony weighs the evidence in favor of a finding that the current hearing loss is related to those exposures.

The private examiners did not offer an opinion as to the Veteran's tinnitus.  Nevertheless, the December 2006 VA examiner did opine that the Veteran's tinnitus was related to noise exposure on the flight line.  Moreover, although hearing loss and tinnitus are separate disabilities, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  

Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss and tinnitus.  In reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


